308 F.2d 246
Rudy FENTON, Appellant,v.UNITED STATES of America, Appellee.
No. 17972.
United States Court of Appeals Ninth Circuit.
Sept. 11, 1962.

Howard Meyerson, Los Angeles, Cal., for appellant.
Francis C. Whelan, U.S. Atty., Thomas R. Sheridan, Asst. U.S. Atty., Chief, Criminal Section, and Phillip W. Johnson, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and JERTBERG, Circuit Judges, and ROSS, District judge.
PER CURIAM.


1
Appellant has been convicted on four counts of narcotics offenses.  The identical sentences are concurrent.  Under Sinclair v. United States, 279 U.S. 263, 49 S. Ct. 268, 73 L. Ed. 692, we need to find the evidence to be sufficient under only one count.  This we do, although there is none to spare.  The government's main witness was discredited in many ways, but it was within the province of the jury to believe him in the necessary particulars.


2
The instructions which appellant complains were too abbreviated were adequate.  That they were not more comprehensive we do not find to be plain error.